                                    Case 1:18-cv-12370-GBD-SN Document 1-1 Filed 12/31/18 Page 1 of 2



                                                                             APPENDIX I

           Each line below is deemed an allegation, incorporating the allegations, language, and references within the Iran Short Form

Complaint to which this Appendix 1 is appended and shall be referenced as Allegation 1 of Appendix 1 to the Iran Short Form

Complaint, Allegation 2 of Appendix 1 to the Iran Short Form Complaint, etc.1


                                              Plaintiff’s     Plaintiff’s                                                               9/11 Decedent’s         Nature of
     No.            Plaintiff’s Name           State of     Citizenship or   9/11 Decedent’s Full Name   Plaintiff’s Relationship   Citizenship/Nationality      Claim
                  (Last, First, Middle)       Residency     Nationality on                                  to 9/11 Decedent              on 9/11/2001         (Wrongful
                                                              9/11/2001                                                                                       Death (WD),
                                                                                                                                                                Solatium,
                                                                                                                                                                Personal
                                                                                                                                                              Injury (PI))
     1.     Chairnoff, Hugh A.                   PA         United States    Jeffrey Marc Chairnoff              Father                United States           Solatium
     2.     Chairnoff, Hedda S.                  PA         United States    Jeffrey Marc Chairnoff             Mother                 United States           Solatium
     3.     Guja, Debra                          NY         United States       Geoffrey E. Guja             Personal                  United States            PI/WD
                                                                                                           Representative
     4.     Guja, Debra                          NY         United States       Geoffrey E. Guja                 Wife                  United States           Solatium
     5.     Larson, Luke Jerome                  MT         United States      John Adam Larson                 Brother                United States           Solatium
     6.     Larson, Luke Jerome, as the          MT         United States      John Adam Larson           Father (deceased)            United States           Solatium
            Personal Representative of
            the Estate of Leroy E. Larson
     7.     Larson, Matthew                      AK         United States      John Adam Larson                 Brother                United States           Solatium
     8.     Luckett, James Taylor                NC         United States      Edward H. Luckett                Brother                United States           Solatium
     9.     Luckett, Alexandra                   SC         United States      Edward H. Luckett                 Sister                United States           Solatium
     10.    Luckett, Kathryn C.                  RI         United States      Edward H. Luckett                 Sister                United States           Solatium
     11.    Tepedino, Vincent Joseph             NY         United States    Jody Tepedino Nichilo              Brother                United States           Solatium


1
    Plaintiffs are grouped alphabetically by the last name of their 9/11 decedent-relative.

                                                                                    1
                            Case 1:18-cv-12370-GBD-SN Document 1-1 Filed 12/31/18 Page 2 of 2



12.   Nimbley, Isabel                FL    United States   Paul Richard Nimbley       Wife        United States   Solatium
13.   Nimbley, Michael               FL    United States   Paul Richard Nimbley        Son        United States   Solatium
14.   Nimbley, Michele M.            NJ    United States   Paul Richard Nimbley     Daughter      United States   Solatium
15.   Anderson, Angel                FL    United States   Paul Richard Nimbley    Stepdaughter   United States   Solatium
16.   Anderson, Aishah               FL    United States   Paul Richard Nimbley    Stepdaughter   United States   Solatium
17.   Parks, Elizabeth               NJ    United States    Robert E. Parks, Jr.      Sister      United States   Solatium
18.   Parks, David                   NJ    United States    Robert E. Parks, Jr.     Brother      United States   Solatium
19.   Parks-Clancy, Carol            NJ    United States    Robert E. Parks, Jr.      Sister      United States   Solatium
20.   Parks-Roubal, Lauren           MI    United States    Robert E. Parks, Jr.      Sister      United States   Solatium




                                                                 2
